tax_exempt_and_government_entities_division number release date date date uniform issue list department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s your primary purpose and activity is to promote a single brand of inter-connection technology rather than the improvement of business conditions of one or more lines of business in addition one of your substantial activities consists of providing particular services to individual persons accordingly we hereby affirm our denial of your application_for recognition of exemption from federal_income_tax under sec_501 of the code you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely carter hull for lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted fina adverse determination_letter tax_exempt_and_government_entities_division date date uniform issue list department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number s - u u h o o e r dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were incorporated under the laws of state on date are a technical guidelines developing organization that references a set of open industry standards into a document used for developing vendors you state in your letter of date that your primary objective is to develop design guidelines that will enable vendors to build products from multiple different in your application you state that you you further state that your primary objective is supported by establishing a product certification program with a consumer recognizable logo you state that your participants engage in the you state that pursuant to the state nonprofit corporation act a member is defined as any person or entity entitled to vote on more than one occasion for the election of a director or directors you state that you do not have members rather you have participants you state that in defining a participant you have expressly rejected the statutory definition of the term member you state that the importance of this distinction is found in the voting rights of your participants vis-a-vis the board_of directors a participant as defined in your bylaws shall mean a general reference to all originating promoters promoters and contributors who have qualified for such classifications participant shall not mean member as that term is defined under state statute since you deem yourself not to have members as defined under the state nonprofit corporation act your bylaws state that any for-profit corporation or other enterprise supportive of your purpose and not otherwise prohibited from treaty law or regulation from abiding by the terms of these bylaws and who pays the annual dues may become a participant your bylaws state that your organization shall have the following participation classifications originating promoters promoters and contributors organizations whose identities are set forth in the originating promoters consist of the your bylaws no new originating promoters shall be admitted after your first organizational meeting each originating promoter is entitled to the following benefits the permanent right to appoint a representative to a permanent seat on the board_of directors the right to be listed on your website with a hyperlink to the originating promoters’ website the right to access any and all portions of your website the right to access participant-only confidential information govern the actions of your work groups including the right to participate in chair and vote on the activities of such work groups the right to attend and participate in compliance workshops the right to place a website link to the originating promoter's product information on your website the right to technical support to the design guidelines if and when such services are provided the right to receive support documentation and materials concerning your design guidelines the right to review and approve draft design guidelines and design guidelines the right to submit proposed revisions and addendum proposals for your design guidelines preferential right_of_first_refusal prior to promoters and contributors to actively participate in your marketing and promotional activities at trade shows and the right to be listed as an originating promoter in all press releases your bylaws state that an organization may be invited to join your organization as a promoter only upon nomination by two or more originating promoters and approved by the board_of directors promoters receive the following benefits the right to be listed on your website with a hyperlink to the promoters’ website the right to access any and all portions of your website including the right to access the discussion groups that are limited to promoters and originating promoters the right to access participant-only confidential information including draft design guidelines and internal working documents the right to participate in chair and vote on the activities of work groups the right to attend and participate in compliance workshops the right to place a website link to the promoters’ product information on your website the right to technical support to the design guidelines if and when such services are provided the right to receive support documentation and materials concerning your design guidelines the right to review draft design guidelines the right to submit proposed revisions and addendum proposals for your design guidelines the right to nominate a promoter representative to stand for election to an elected seat on the board_of directors preferential right_of_first_refusal prior to contributors to actively participate in your marketing and promotional activities at trade shows and the right to be listed as a promoter in all press releases your bylaws state that the contributor designation shall be open to any party a contributor is entitled to the following benefits the right to be listed as a participant on your website the right to access any and all portions of your website including the right to access the participant-only discussion groups the right to access participant-only confidential information including draft design guidelines and internal working documents of the work groups on which the participant serves the right to participate in a non-voting capacity in the activities of a work group the right to attend and participate in compliance workshops the right to technical support to the design guidelines if and when such services are provided the right to receive support documentation and materials concerning your design guidelines and the right to review and comment on draft design guidelines prior to their adoption individuals one your bylaws state that your initial board_of directors shall consist of representing each of the originating promoters each originating promoter shall have a perpetual right to appoint a representative to a permanent seat on the board_of directors commencing with the second annual meeting the number of directors shall increase to not more than fifteen individuals consisting of the elected seats the elected seats if any may be filled by election from among individual representatives of the promoters contributors may not have a representative on your board_of directors no promoter may have more than one employee or representative elected to the board_of directors at any given time each originating promoter and promoter may cast one vote per candidate contributors do not have the right to nominate or vote for a member of your board_of directors each participant shall have one vote on each matter submitted to a vote by the participants permanent seats and no more than four across certified products you state that in support you state that you will establish a product certification program with a consumer recognizable logo signifying the promise of of your product certification program you have created design guidelines and a certification program to ensure interoperability between and certification program will help to increase assurance of interoperability based on proven connectivity standards between devices your participants that meet these guidelines will be permitted to use your certified logo to promote their products your website states that your certification process is open to participants only however non-members are allowed to purchase your technical guidelines you state that your testing your bylaws state that among the benefits afforded to your participants is the right to advertise their certified product on your website your participants are also allowed to place links to their product information on your website your bylaws state that you intend to engage in the following objectives and purposes e establish an through rapid broad and open industry adoption of existing and new standards and specifications for the interchange of involved e e in the may interface with other groups or bodies developing standards and specifications related to the responsible for driving improvements or changes into existing standards bodies where needed for of ' e e acknowledge that global standards are needed to define requirements among devices and services and create a full acknowledge that standards have the potential to enable innovation and grow the in order to make so that consumers can combine a reality your bylaws state that in furtherance of your purpose you and your participants shall seek to solicit the participation and comments of all interested parties on a fair equitable and open basis as a part of these efforts you may interface with other groups or bodies developing standards and specifications related to the you state that you are organized into five different work groups the purpose of the work groups is to develop and implement the strategic planning identified by your board_of directors only an originating promoter or promoter may propose to the board_of directors the establishment of a work group the board_of directors has the authority to approve or disapprove the formation of a work group the charter of such work group and appoint the initial chairperson from among the originating promoter and promoter all output of work groups shall be subject_to review and approval of the board_of directors prior to disclosure or publication only originating promoters and promoters are entitled to vote on any output or action of a work group the contributors may join a work group but are not allowed to vote on any output or action of a work group you state that you are dedicated to helping your participants deliver certified products and services to the market as efficiently as possible you state that your marketing work group is developing an integrated marketing program with the following objectives a to develop market education and demand for the three user categories to position your members as market leaders b c to grow membership in targeted industries and geographic markets you state that this activity furthers your specific exempt objectives and purposes by driving improvements or changes into existing standards bodies as needed for the of your website states that you are comprised of dedicated to making your website indicates that your certified logo has been trademarked your website provides a listing of your members with a link to each member’s website your website states that your objectives include developing design guidelines that will enable vendors to build establishing a product certification program with consumer-recognizable logo signifying the promise of collaborating with government regulatory agencies to provide methods for safe and effective management of diverse vendor solutions and working with costs of providing to develop new ways to address the across certified products law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization is not entitled to exemption under sec_501 of the code as a business league even though it performs functions that are of benefit to the particular industry and the public generally revrul_58_294 1958_1_cb_244 describes an organization formed to promote the business interests of those involved in the manufacture and sale of a particular patented product membership in the organization is limited to those engaged in the manufacture and sale of the product the organization owns the controlling interests in the corporation that holds the basic patents in the product the revenue_ruling holds that such organization does not qualify for exemption as a business league under sec_501 of the code since it is engaged in furthering the business interests of the dealers of a particular product as distinguished from improving business conditions generally revrul_66_338 1966_2_cb_226 holds that an organization formed to promote the interest of a particular retail trade which advised its members in the operation of their individual businesses and sells supplies and equipment to them is not exempt under sec_501 of the code the revenue_ruling states that by providing its members with an economy and convenience in the conduct in their individual businesses the organization is performing particular services for individual persons as distinguished from activities aimed at the improvement of business conditions in their trade_or_business revrul_67_77 1967_1_cb_138 describes an organization composed of dealers in a certain make of automobile in a designated area that is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile the revenue_ruling holds that the advertising is a service for its members and the organization is not entitled to exemption as a business league under sec_501 of the code activities should be directed towards the improvement of business conditions of one or more lines of business as distinguished from the performance of services for individual persons revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 of the code as including an activity that serves as a convenience or economy to members in the operation of their businesses is a particular service of the type proscribed revrul_70_80 1970_1_cb_130 describes a nonprofit trade_association of manufacturers whose principal activity is the promotion of its members' products under the association's registered trademark does not qualify for exemption under sec_501 of the code the association establishes minimum quality standards for its members’ products these products are then sold under the association's registered trademark name the trademark is promoted by the organization in a way that is intended to give the members of the association a competitive advantage over others in the same industry by extolling the superior quality of the trademarked products thus it is held that the trademark promotion is not directed to the improvement of business conditions of the industry as a whole but is the performance of particular services for members accordingly this organization is not exempt from federal_income_tax under sec_501 revrul_70_187 1970_1_cb_131 describes an organization formed by manufacturers of a particular product to establish acceptable standards for the product and to assure that the product is fairly described in advertising the organization furnishes interested manufacturers specifications setting forth minimum quality and performance standards and conducts a program of testing and certification based on these standards it permits manufacturers to display its seal of acceptance on all product models that have been certified as meeting its standards the organization's product testing and certification program to enforce its product standards is a self-regulatory measure to prevent trade abuses in the industry such activity does not constitute the performance of particular services for individual persons rather the organization is engaged in activities directed to the improvement of business conditions within the industry as a whole and qualifies for exemption from federal_income_tax under sec_501 of the code revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants’ association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required by sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community and it has been accepted that an organization seeking exemption under sec_501 as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all of the commercial enterprises in a given trade community trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or the members of closely related lines of business within a single industry the revenue_ruling also stresses that membership in sec_501 organizations is voluntary and open generally to all businesses and professional persons in the community revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by one specific company m although membership is comprised of various businesses that own rent or lease computers made by m membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of m as well as by other experts in the computer field problems related to members’ use of m’s computers are also discussed and current information concerning m’s products is also provided the revenue_ruling holds that by directing its activities to businesses that use computers made line of by one manufacturer the organization is improving business conditions in a segment of a business rather than in an industry as a whole and is not exempt under sec_501 of the code the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 of the code because a single brand represented only a segment of an industry the court concluded that exemption under sec_501 is not available to aid one group in competition with another within an industry in 667_fsupp_250 d c md the court held that an organization which served the needs of users of a specific brand of computers promoted only a segment of a line_of_business and was not exempt under sec_501 of the code the court concluded that the existence of an organization whose activities center on the needs of users of one particular product is indeed a useful sales tool in persuading potential customers to buy that particular computer brand and the manufacturer of that computer brand gains a competitive advantage over other computer manufacturers through such an organization in 948_f2d_360 7th cir affg no 89-c-2345 n d ill the court concluded that an association of computer users did not qualify for exemption under sec_501 of the code because it benefited essentially users of ibm equipment the court stated that the organization also served as an influential marketing tool for ibm because the conferences it held allowed ibm to showcase its products and services in bluetooth sig inc v u s a f t r 2d w d wash affd 611_f3d_617 9th cir the court examined an organization that was formed to advance the common business interests of its members in the development and regulation of technical standards for the compatibility and interoperability of wireless products and devices within a wireless personal area network the organization develops specifications and use applications and promotes consumer awareness and marketing through its bluetooth technology and trademark the court held that the organization was not a tax-exempt business league under sec_501 of the code because the organization's activities exclusively benefit its members rather than an entire line_of_business the court noted that it strains credulity for the organization to argue that its services indirectly benefit the industry as a whole simply by generating consumer awareness of the availability and reliability of its technology analysis the information that you have submitted establishes that your goal is to establish your participants as market leaders in the use of your certified program you have created a particular technology standard that enables your participants to sell multiple manufacturers to be used together your certified program is designed to assure of different types and different through the between you were formed to create a common interest between and among your participants in addition your organizational structure provides the originating promoters and promoters with absolute control_over your affairs and activities the originating promoters and promoters control and guide the organization's activities the contributors have no representatives on the board_of directors and have very little voting control and input as to how the organization is to be run this absolute control stifles the concept of open membership in addition you are lacking the essential element of public representation with respect to your membership and the community you serve within the intent of sec_501 of the code in order to qualify for exemption from federal_income_tax under sec_501 of the code your activities must be directed to the improvement of the business conditions of one or more lines of business as distinguished from providing particular services for your participants sec_1_501_c_6_-1 of the regulations in addition your technical guidelines and testing and certified programs are in like the organization in bluetooth sig inc a f t r 2d affd f 3d pincite your participants came together to create your certified brand and trademark you have created a thing of value which your participants can use to enhance the value of the products they sell competition with other specifications and standards and are most likely incompatible with them in your case you were formed to create a common interest between your participants in other words your participants banded together to develop technical guidelines and create your certified program and logo which your members can use to enhance the value of and create a market for the products they sell as discussed in bluetooth sig inc a f t r 2d aff'd f 3d pincite an organization that essentially benefits a particular segment of an industry is precluded exemption under sec_501 of the code like the organization in bluetooth sig inc a f t r 2d affd f 3d pincite you are not entitled to exemption from taxation under sec_501 of the code the mere existence of your certified program by itself does not confer a benefit on the industry as a whole only your participants are allowed to have their certified you are substantially_similar to the organizations in revrul_56_65 supra and revrul_58_294 supra in that your certified program is operated primarily for your individual members as a convenience and economy in helping your participants deliver their certified products and services to the market as efficiently as possible rather than for the improvement of business conditions within the industry it does not matter that your participants are in competition with each other that your participation is open to the entire industry or that your program is an open system the key consideration is whether your activities give a competitive edge to your specifications and special programs as opposed to other specifications and special programs no matter whether the membership is open or closed revrul_83_164 supra your certified logo is the equivalent of a brand name and has been trademarked although you indicate that your specifications are open to the public it does not alter the fact that you are furthering only the business interests of your participants through your certified program rather than the improvement of business conditions of one or more lines of business rul rul supra and revrul_67_77 supra moreover you are similar to the organization in revrul_70_80 since your principle activity is the promotion of your participant’s products under your registered trademark in that revenue_ruling an organization that established minimum quality standards for its members products and the products were sold under the organization’s registered trademark did not qualify for exemption under c of the code you promote your trademark in a way that is intended to give your members a competitive advantage over other companies in the same industry your promotion of your trademark is not directed to the improvement of business conditions of the industry as a whole but is the performance of particular services for members in addition you state that only your participants have the right to have their products certified and use the associated trademark adopted by you as discussed in national prime users group inc f_supp pincite and guide international corporation f 2d pincite benefits that essentially serve a particular segment of an industry precludes exemption under sec_501 of the code you state that you are dedicated to helping your participants deliver certified products and services to the market as efficiently as possible therefore your activities exclusively benefit your participants rather than an entire line_of_business you are distinguishable from the organization in revrul_70_187 supra in that ruling the organization’s standard-setting and certification processes were a self-regulatory measure to prevent trade abuses in the entire industry the organization's activities served to improve the business conditions within the industry as a whole in addition percent of the manufacturers in the industry participated in the organization's activities and the organization set its fees at an amount sufficient to defray only the cost of its programs as the court stated in bluetooth sig inc a f t r 2d affd f 3d pincite it is irrelevant whether your products services or activities indirectly benefit the industry as a whole simply by generating consumer awareness of the availability and reliability of your technology as discussed above your organization’s purposes and activities serve to help your participants deliver certified products and services to the market as efficiently as possible in addition the certified product industry was created and established by your members for their benefit you state that your marketing work group is developing an integrated marketing program designed to position your members as market leaders you state that this activity furthers your specific exempt objectives and purposes by driving improvements or changes into existing standards bodies as needed for the activities provide benefits for a particular segment of an industry in a manner similar to the organization in guide international corporation f 2d pincite therefore your of in addition by establishing the certified product program with a consumer recognizable logo you are providing a particular service to your members revrul_56_65 supra testing and certification programs serve as an economy or a convenience to your members and would bar exemption under sec_501 of the code if it were a primary activity revrul_68_264 supra and revrul_66_338 supra in addition as discussed in revrul_73_411 supra membership in and enjoyment of privileges in an organization exempt under sec_501 of the code are not to be restricted or limited to a select number of entities within the described industry you are distinguishable in that you restrict many rights and privileges to your originating promoters and promoters such as the right to sit on the board_of directors the originating promoters have a right to a permanent seat on the board_of directors in order to join as a promoter an organization must be invited and nominated by two or more originating promoters the right to review and approve all output of the work groups and the right to propose to the board_of directors the establishment of one or more work groups in addition each your originating promoters have the perpetual right to appoint a representative to the board_of directors without a vote by your participants contributors do not have the right to nominate or vote for a member of the board your organizational structure provides the originating promoters and promoters with absolute control_over your affairs and activities the contributors have very little voting control or say as to how your organization is operated as discussed in rev_rul supra this absolute control stifles the concept of open membership as such you are lacking the essential element of public representation with respect to your membership and the community you serve within the intent of sec_501 this means that you do not represent a line or lines of businesses as required under sec_501 and as discussed in national muffler dealers association pincite therefore we have concluded that you are not acting on behalf of a recognizable line_of_business within the scope of sec_501 therefore for the above reasons you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement call the person identified in the heading of this letter to confirm that he received your fax if if you have any questions contact the person whose name and telephone number are shown in the heading of this letter sincerely carter hull for lois g lerner director exempt_organizations
